In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00107-CV
        ______________________________


METROPLEX MAILING SERVICES, LLC, Appellant

                          V.

       DALLAS COUNTY, ET AL., Appellees




   On Appeal from the 44th Judicial District Court
               Dallas County, Texas
          Trial Court No. TX-09-31273




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

         Metroplex Mailing Services, LLC, the sole appellant in this case, has filed a motion

seeking to dismiss its appeal.1 Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure,

the motion is granted. TEX. R. APP. P. 42.1.

         We dismiss the appeal.



                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            December 6, 2011
Date Decided:              December 7, 2011




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                          2